DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 19 are pending.
Claims 1 – 19 are rejected. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sicaire et al. (Alterative Solvents for Natural Products Extraction, Chapt. 12, pp. 253 – 268, 2014).
The rejected claim covers, inter alia, a crude oil derived from a biological substrate, the crude oil comprising a polyphenol and 2-methyloxolane, the concentration of the polyphenol by weight being greater than or equal to 100 ppm.
Dependent clam 12 further limits the concentration of 2-methyloxolane to from 0.5 ppm to 500 ppm.
However, Sicaire discloses an oil rich in aromas form black currant buds by solid/liquid extraction with MeTHF (2-methyloxolane) with an oxygenated compound being 17.06%.  (pp. 262, 12.4.2 para. 1 & 3).
The difference between Sicaire and the instantly  claimed invention is as follows: there is no teaching that the oil is rich in polyphenol and being characterized in that the concentration by mass of polyphenols is greater than or equal to 100 ppm and the concentration by mass of 2-methyloxolane is 0.5 ppm to 500 ppm.
However, Applicant is reminded that claims 11 and 12 are claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie 
Furthermore, Sicaire discloses that the greater extraction yield (7.10%) obtained using MeTHF compared ton-hexane (3.87%) is probably due to the fact that MeTHF enables the extraction of other compounds such as amino acids, flavonoids and phospholipids (pp. 262, para. 3). It is thus implicitly disclosed in Sicaire that the oil obtained by solid/liquid extraction with methyltetrahydrofuran is richer in polyphenol than oil obtained by solid/liquid extraction with n-hexane.  Because Sicaire does not specifically describe the concentration of polyphenol and of methyltetrahydrofuran in the oil, does not automatically mean that the method described is not part of the field of application of claims 11 and 12. Given that the starting product (solid biological substrate) and the manufacturing method (extraction using methyltetrahydrofuran) are identical, it is expected that the method of Sicaire and that of the present application produce an oil rich in polyphenols and comprising the quantity of polyphenol and of methyltetrahydrofuran of claims 11 and 12.   Applicant’s product is obvious in view of Sicaire under In re Best.  Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established.  (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  Also, “when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. (In re Best, 562 F.2d at 1255, 195 USPQ at 433.) 
Claim Rejections - 35 USC § 103
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sicaire et al. (Solvants alternatifs pour l’extraction des huiles végétales, Terres Inovia presentation, 29 pages, July 8, 2018) (Sicaire 2).
The rejected claims cover, inter alia, a refined oil derived from a biological substrate comprising a tocopherol, the concentration of tocopherol by weight being greater than or equal to 350 ppm.
Dependent claim 14 further limits the refined oil to containing 2-methyloxolane.
However, page 23 of Sicaire 2 discloses the following refined oil in the chart below.

    PNG
    media_image1.png
    373
    460
    media_image1.png
    Greyscale

The oil is derived from a biological substrate and contains a concentration of tocopherol greater than 350 ppm.
The difference between Sicaire 2 and the instantly claimed invention is as follows: there is no teaching that the oil is comprised of 2-methyloxolane.
However, Applicant is reminded that claims 13 and 14 are claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Furthermore, Sicaire 2 discloses a refined oil with levels of tocopherols overlapping the claimed level and having been extracted from the biological substrate with MeTHF solvent. It is thus implicitly disclosed in Sicaire 2 that the oil obtained by solid/liquid extraction with methyltetrahydrofuran would contain minute levels of the solvent when the oil is obtained by solid/liquid extraction with methyltetrahydrofuran.  Because Sicaire 2 does not specifically describe that there is a level of methyltetrahydrofuran in the oil, does not automatically mean that the method described is not part of the field of application of claims 13 and 14. Given that the starting product (solid biological substrate) and the manufacturing method (extraction using methyltetrahydrofuran) are identical, it is prima facie case of either anticipation or obviousness has been established.  (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  Also, “when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. (In re Best, 562 F.2d at 1255, 195 USPQ at 433.) 
Claim Rejections - 35 USC § 103
Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Sicaire et al. (Solvants alternatifs pour l’extraction des huiles végétales, Terres Inovia presentation, 29 pages, July 8, 2018) (Sicaire 2).
The rejected clams cover, inter alia, a solid residue derived from a biological substrate and comprising a polyphenol and a residual oil, wherein the concentration of polyphenol by weight is less than or equal to 3000 ppm and the concentration of residual oil by weight is less than or equal to 5%.
Dependent claim 16 further limits the solid residue to containing 2-methyloxolane.
Rejected claim 17 teaches a desolvated solid residue derived from a biological substrate comprising 2-methyloxolane, wherein the concentration of 2-methyloxolane by weight is below 1000 ppm.
However, Sicaire 2 discloses a method for producing a rich oil starting from maize cobs and sugar bagasse by solid/liquid extraction using methyltetrahydrofuran. Sicaire 2 discloses the crude oil, the solid residue and the dissolved solid residue (page 25) originating from the biological substrate (page 21-29).
The difference between Sicaire 2 and the instantly  claimed invention is as follows: there is no teaching that the solid is rich in polyphenol and being characterized in that the concentration by mass of polyphenols is less than or equal to 3000 ppm and the concentration of residual oil by weight is less than or equal to 5%.
However, Applicant is reminded that claims 15 - 17 are claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Further, Sicaire 2 disclosed that a lower level of residual oil by weight is contained in the solid residue after extraction with MeTHF.  As such, even though Sicaire 2 does not specifically describe the concentration of polyphenol and methyltetrahydrofuran in the oil or the concentration of polyphenol, methyltetrahydrofuran and oil in the solid residue. This does not automatically mean that the method described in Sicaire 2 is not part of the field of application of claims 15 – 17.  Given that the starting product (solid biological substrate) and the manufacturing method (extraction using methyltetrahydrofuran) are identical, it is expected that the method of Sicaire and that of the present application produce an oil rich in polyphenols and comprising the quantity of polyphenol and of .
Claim Rejections - 35 USC § 103
Claims 1- 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rocco et al. (GB 2110519) in view of Sicaire et al. (Alterative Solvents for Natural Products Extraction, Chapt. 12, pp. 253 – 268, 2014), in view of Popova et al. (Pharmacy, 2015, abstract) and further in view of Sicaire et al. (Int. J. Mol. Sci., 2015, pp. 8430 – 8453) (Sicaire 3)  and Saunois et al. (US 2012/294887).
The rejected claims cover, inter alia, A process for producing a polyphenol-rich crude oil from a biological substrate comprising a step of: a) solid/liquid extraction of the biological substrate with a solvent to obtain on the one hand a liquid fraction comprising the crude oil and the solvent and on the other hand a solid residue, wherein the solvent comprises 2-methyloxolane and water, and the percentage of water by weight in the solvent in the extraction step a) is from 0.3% to 20%.
Dependent claims 2 and 3 further limit the biological substrate.  Dependent claims 4 and 5 further limit the process of claim 1.
Claim 6 discloses a process for producing a refined oil from a crude oil.  
Clam 7 discloses a process for producing a solid residue from a solid liquid extraction.  
Claim 8 discloses a process for producing a desolvated solid residue from a solid residue produced in the solid/liquid extraction.
Clam 9 discloses a process for producing by product from the desolvated solid residue.  Dependent claim 10 further limits the byproduct.
Claim 18 discloses a byproduct derived from a biological substrate comprised of 2-methyloxolane.  Dependent clam 19 further limits the byproduct.
The Examiner combined the rejection for claims 1-5 with claims 6 – 10, 18 and 19 because the prior art of Rocco is applicable to all claim sets, and the invention of claims 1 - 5 are not patentability unobvious from the invention of claims 6 – 10, 18 and 19.  
However, Rocco discloses a process having a solvent mixture of a hydrocarbon, ethanol and water is utilized for the solid-liquid extraction by a single-step process, of lipids and polyphenols from sunflower seeds in order to obtain a product with high protein content. (abstract & pp. 1; left col. ln 2 – 4, & 24 - 29).  The hydrocarbonaceous compound is hexane.  (pp. 1 left col. ln 14 – 17).  The solid-liquid extraction process is preferably carried out within a temperature of from 20°C to 50°C, for a time of from 30 minutes to 6 hours and a weight (kg):volume (liter) ratio of the flaked seed to the solvent mixture ranging from 1:1 to 1:10 (that is, from 1 kg to 1 liter, to 1 kg to 10 liters).  (pp. 2, left col. ln 15 – 21).  The solid phase is separated from the liquid phase.  (pp. 1, ln 87 – 90). The end product; on dry matter, was composition comprised of lipids, polyphenols, protein and sugar.  (pp.  2, rt. col. ln 74 – 82).
The difference between the instantly clamed invention and Rocco is as follows: the solvent being 2-methyhloxolane (2-methyltetrahydrofuran); and separating crude oil from the solvent.
However, with regard to the solvent being 2-methyhloxolane (2-methyltetrahydrofuran), the Examiner turns to the teaching of Sicaire, Popova and Sicaire 3.  The prior art of Sicaire discloses a process of solid/liquid extraction to extract 
Because each of the references teach methods for extracting lipids and polyphenols from biological material, it would have been obvious to one skilled in the art to substitute the MeTHF solvent of Sicaire et al. in the process of Rocco to achieve the predictable result of extracting lipids and polyphenols from biological substrates.  Motivation for the substitution can be found in the teachings of Sicaire and Sicaire 3.  The prior art of Sicaire discloses that MeTHF is a less hazardous azeotrope with water when compared to hexane. (pp. 266, para. 1).  Further, according to Applicant’s disclosure, the technical effect claimed concerning the use of water in the solvent is to facilitate the recycling of methyltetrahydrofuran.  However, Sicaire teaches that methyltetrahydrofuran can be recycled by conventional distillation at 60°C due to the solubility of methyltetrahydrofuran/water mixtures and the formation of a favorable azeotrope between the two compounds comprising 89.4% methyltetrahydrofuran and 10.6% water (pp. 258, table 12.3; & pp. 259, figure 12.5). The solubility values of water in methyltetrahydrofuran are also disclosed in Sicaire (pp. 258, table 12.3).  Furthermore, Sicaire 3 states that based on their evaluation, MeTHF can be considered the best alternative to n-hexane among all of the other solvents tested, and most of its technical properties are not significantly different from n-hexane.  (pp. 8436, para. 3).

With regard to separating crude oil from the solvent, the Examiner turns to the teaching of Sicaire and Saunois.  The prior art of Sicaire disclose the separation of the MeTHF solvent from a water phase by distillation. (pp. 259, Fig 12.5).  Further, in Saunois in Example 1 the MeTHF solvent is removed from the oil by evaporation.  As such, based on the teachings of the prior art this limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 



Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 6,737,088 (Kealey et al.) and U.S. 2008/0014322 (Ibarra et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622